Name: Council Regulation (EC) No 1877/94 of 27 July 1994 fixing the minimum price of unginned cotton for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  plant product
 Date Published: nan

 No L 197/18 Official Journal of the European Communities 30 . 7. 94 COUNCIL REGULATION (EC ) No 1877/94 of 27 July 1994 fixing the minimum price of unginned cotton for the 1994/95 marketing year THE COUNCIL OF THE EUROPEAN UNION, Whereas application of the abovementioned criteria results in the fixing of the minimum price at the level given below, Having regard to the Treaty establishing the European Community Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Regulation (EEC) No 1553/93 (*), Having regard to Council Regulation (EEC ) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ( 2 ), and in particular Article 9 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 For the 1994/95 marketing year, the minimum price for unginned cotton provided for in Article 9 ( 1 ) of Regulation (EEC ) No 2169/81 shall be ECU 96,39 per 100 kg. That price shall apply to goods at the farm gate . Article 2 The price set in Article 1 shall be for unginned cotton meeting the quality indicated in Article 1 (2 ) of Regulation (EC) No of 1876/94 of 27 July 1994 fixing the guide price for unginned cotton for the 1994/95 marketing year (*). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1994. Having regard to the proposal from the Commission ( 3 ), Whereas, pursuant to Article 9 (2 ) of Regulation (EEC ) No 2169/81 , the Council is to fix a minimum price for unginned cotton each year at a level enabling producers to sell at a price as close as possible to the guide price; whereas that price must take account of market fluctuations and the cost of transporting the unginned cotton from the production areas to the ginning areas; whereas that price must be fixed for the quality to which the guide price relates and must apply at the farm gate ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL ( i ) OJ No L 154, 25 . 6 . 1994, p. 21 . ( 2 ) OJ No L 211 , 31 . 7. 1981 , p . 2 . Regulation as last amended by Regulation (EC) No 1554/93 (OJ No L 154, 25 . 6 . 1993 , P- 23 ). ( 3 ) OJ No C 83 , 19 . 3 . 1994, p . 23 . 0 ) See page 17 of this Official Journal .